I concur in the judgment; but I do so solely on the ground that the people of the state, by adopting amendment 8 1/2 to the state constitution in 1896, deliberately yielded up the power to fix the proper compensation of county officers in the city and county of San Francisco. No question as to "municipal affairs" arises in the case. Under the said constitutional amendment the compensation of "county officers" may be fixed in the charter; and "compensation" is as broad a word as could be used in that connection. It might well be argued that it would be good policy for the state to encourage the collection of a tax so difficult to collect as a poll-tax, by allowing extra compensation therefor; but that matter should have been considered when the amendment 8 1/2 was adopted.